Citation Nr: 1625004	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to July 1971, from June 1972 to April 1975, and from January 1979 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in June 2014, November 2014, and December 2015 for further development.

The Veteran testified at a videoconference hearing in April 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Residuals of a right wrist fracture are not manifested by ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a right wrist fracture are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5215 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to remand directives from the June 2014 Board remand, the Veteran was sent a development letter in August 2014.  The RO obtained records from the Bonham and other relevant VA Medical Centers.  The Veteran was also provided with a VA examination in September 2014.

In response to the November 2014 Board remand, the Veteran was provided with a development letter in April 2015.  In response to the December 2015 Board remand, the Veteran was provided with a development letter specifically regarding the Texoma Valley Surgery Center in December 2015.  The Veteran did not respond.  The Veteran's claims file was returned to the VA examiner who conducted the September 2014 examination, and the examiner provided an addendum opinion.  The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for Right Wrist

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran is currently compensated at a rating of 10 percent under Diagnostic Code 5010, for residuals of a right wrist navicular bone fracture.

In a May 2008 VA examination, the Veteran noted that his right wrist hurt when pulling the thumb backwards, when lifting heavy objects, or when hyperextending or accidentally twisting it.  He reported occasional flare-ups of brief, sharp pain, and a constant, mild ache in the winter.  He did not wear a brace.  Right wrist extension was limited to 50 degrees, flexion of both wrists was to 80 degrees, radial deviation was to 20 degrees bilaterally, and ulnar deviation was to 45 degrees bilaterally, with no pain on motion unless forced at the end of dorsiflexion or ulnar deviation.  Repetitive motion did not cause a decrease of motion or function.  The right wrist showed no evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding.  The examiner found no evidence of ankylosis.

In September 2008 treatment records, the Veteran stated that his hand trembled, that a soft bump had formed inside his wrist, and he complained of weakness.  Physical examination revealed minimal swelling and point tenderness over the radial carpal.  He showed a full range of flexion, extension, and abduction.  The physician did indicate that the Veteran had mild pain at 45 degrees of extension and 80 degrees of flexion.  Right wrist strength was intact, and the Phalen and Tinel tests were negative.  An MRI revealed osteoarthritis of the wrist, and an asymptomatic tear of the triangular fibrocartilage complex.

At a July 2010 VA  examination the Veteran's wrist showed signs of tenderness, and weakness.  There was evidence of abnormal motion with dorsiflexion and palmar flexion limited to 45 degrees, radial deviation limited to 25 degrees, and ulnar deviation limited to 40 degrees.  There was objective evidence of pain upon repetitive motion, but no additional limitation.  There was no evidence of joint ankylosis.  The Veteran showed pain and decreased strength as symptoms of his condition.  

In July 2014, the Veteran saw a private physician and reported worsening right wrist pain, and difficulty using the right hand for activities of daily living due to pain.

In August 2014, the Veteran saw a private physician.  A previous injection did not resolve his pain, and the private doctor noted that an MRI showed a little bit of fluid along the radioscaphoid.

In September 2014, the Veteran underwent another VA examination.  He noted that his wrist pain came and went, as sharp pains that average six or higher on a ten point pain scale.  The appellant also reported that the wrist occasionally froze up or swelled.  The Veteran used no assistive devices, and noted that an injection helped some.  He also indicated that his wrist was aggravated by repetitive movements and lifting.  Physical examination revealed palmar flexion to 65 degrees, with evidence of painful motion at 65 degrees, and dorsiflexion to 60 degrees, with evidence of painful motion at 60 degrees.  Repetitive testing showed no additional loss of flexion or dorsiflexion.  The Veteran had functional loss of the wrist due to pain on movement, but showed no pain on palpation and normal strength.  The examiner found that the Veteran did not have ankylosis of the wrist.

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, and 38 C.F.R. § 4.59 based on painful motion is in order where arthritis is established by x-ray findings even though no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Veteran is currently compensated under these criteria.

The Board must consider other potentially applicable Diagnostic Codes for the evaluation of the Veteran's right wrist.

Diagnostic Code 5215, relating to limitation of motion of the wrist, provides for a maximum 10 percent evaluation when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Higher ratings are available where there is ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

The evidence shows that throughout the appellate term the Veteran has shown dorsiflexion greater than 15 degrees.  Further, the right wrist disorder has never been manifested by ankylosis of the wrist.  Hence, neither Diagnostic Codes 5214 nor 5215 provide a basis for an increased rating.

In a lay statement, the Veteran drew attention to the triangular fibrocartilage complex tear uncovered in the September 2008 MRI.  The Veteran is only currently service connected for residuals of a navicular bone fracture.  The Veteran is not service connected for a triangular fibrocartilage complex tear, and there is no competent evidence suggesting such a relationship.  Moreover, the Board observes that the triangular fibrocartilage complex is a structure located on the small finger side of the wrist, http://www.rushortho.com/triangular-fibrocartilage-complex-tear.cfm, whereas the navicular bone is located near the thumb.  http://mednhealth.com/wrist-fracture.html   As such, the impact of this nonservice connected complex tear may not be considered in rating this disorder.

Still, assuming arguendo that the tear was related to the original navicular bone fracture, the evidence demonstrates that the Veteran's wrist disorder is not manifested by ankylosis.  Evidence of ankylosis is required to assign a schedular rating higher than 10 percent.  38 C.F.R. § 4.71a.  Therefore, even accounting for the triangular fibrocartilage complex tear, the Veteran's symptoms of pain and limitation of motion are compensated to the fullest extent under the rating criteria.

Extraschedular Consideration

At the April 2014 hearing the Veteran acknowledged that there was no medical documentation to support a higher rating under the rating criteria.  He argued, however, that his wrist condition and combination of service-connected disabilities adversely impacted on his quality of life.  The Veteran testified that his wrist injuries did not allow him to carry heavy objects, that the wrist hurt in cold weather and when twisted, and that he had lost grip strength.  He also indicated that he had been given a wrist brace when he left service, but the brace caused him greater pain so he did not wear it.  He testified that his wrist injury, in combination with his service-connected knee replacement, caused an adverse impact on his employment.  He reported that part of his job previously entailed driving disabled veterans to and from job interviews, but he could no longer assist these individuals in getting in and out of vehicles, so he resigned at that position.  In his current job as a pastor, he noted that the combination of the wrist and knee injuries made it difficult to baptize people and perform other forms of assistance to members of his congregation.

In light of the foregoing the Board considered whether this case should be referred for consideration of an extraschedular rating.  Before a referral may be ordered, however, a three-step inquiry must be applied.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As to the Veteran's right wrist residuals of a navicular fracture, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  The rating criteria for diseases and injuries of the wrist are intended to encompass the inability to perform normal working movements with normal strength, speed, coordination, excursion, and endurance, with inquiries directed at whether there is more or less movement than normal, weakened movement, fatigability, incoordination, and painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  This broad language in the criteria thus contemplates all of the Veteran's symptoms even though they are not specifically listed in the Diagnostic Codes. The Board therefore need not consider whether these disabilities cause marked interference with employment for purposes of an extraschedular rating, although there is evidence that they impact the Veteran's employment.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extra-scheduler consideration based on the collective impact of multiple disabilities."  Here, however, the only disabilities that impact the Veteran's employment, his right wrist condition and service-connected knee replacement, are those whose symptoms are contemplated by the applicable rating criteria.  As the combined impact of the disabilities whose symptoms are not contemplated by the applicable criteria does not result in a marked interference with employment or frequent hospitalization, a remand for referral for extraschedular consideration is not warranted pursuant to Johnson.


Individual unemployability benefits

When entitlement to a total disability rating based on individual unemployability under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for a total disability evaluation based on individual unemployability due to service connected disorders is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board acknowledges that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised in this claim.  The Veteran does not, however, claim that he is unable to work solely due to his right wrist condition, but rather due to a combination of disorders, some of which are not currently before the Board.  Additionally, the Veteran has filed a formal claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, which is currently being adjudicated by the RO.  Hence, adjudication at this time is premature, and the Board declines to address the issue of entitlement to total disability evaluation based on individual unemployability due to service connected disorders at this time.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


